DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-2, 4-6, and 8-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record are Limin et al (CN101974227A), 3M™ (3M™ Novec™ Fluorosurfactant FC-4430), and Mori (Design and Synthesis of Functional Silsesquioxane-Based Hybrids by Hydrolytic Condensation of Bulky Triethoxysilanes).
Applicant’s arguments with respect to the combination of Limin, 3M™, and Mori have been considered in view of the submitted affidavit (filed March 23rd, 2021), and are found persuasive.
Applicant argues that the claimed hardness cannot be said to necessarily flow from the cited references, as the T3 unit/T2 unit molar ratio affects the pencil hardness, yet the Examiner has alleged obviousness to optimize. The Examiner agrees. There is insufficient evidence to make a case for inherency, as an argument as to a substantially identical product cannot be made (i.e., the previous rejection sets forth that the claimed composition is found, but then, paradoxically, the rejection pivots to argue that the claimed composition has not been found, but is optimizable). Furthermore, the prior art does not rectify how the claimed hardness could be achieved, nor does the prior art establish a tendency for a person of ordinary skill to expect the claimed hardness.
With respect to Applicant’s arguments of unexpected results, these arguments are found persuasive, and the Examiner further notes that the prior art of record does not acknowledge the 
In light of the foregoing, the rejection under 35 U.S.C. 103 is withdrawn.
In addition, the rejection under 35 U.S.C. 112(b) is withdrawn due to cancellation of claim 7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907.  The examiner can normally be reached on Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.W./
Examiner, Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783